— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered May 15, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s present attack upon certain portions of the trial court’s charge is unpreserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v DeJesus, 132 AD2d 564, lv denied 70 NY2d 799). In any event, his contention is without merit as the court’s instructions adequately conveyed the proper standards for evaluating the issue of accessorial liability (see, e.g., People v Griffin, 132 AD2d 670, lv denied 70 NY2d 955; People v Newton, 120 AD2d 751, lv denied 68 NY2d 759; People v Compitiello, 118 AD2d 720, lv denied 67 NY2d 941), and accurately emphasized the jury’s duty to evaluate the evidence as to the defendant and his codefendant separately. Lawrence, J. P., Rubin, Spatt and Sullivan, JJ., concur.